DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-20 in the reply filed on 06 January 2021 is acknowledged. The traversal is on the grounds that the limitations of claim 1 are encompassed by the process of claim 21 such that there is no undue burden on the examiner. This is not found persuasive because there would be undue burden as set forth in paragraph 4 of the Office action mailed 06 November 2020.
The requirement is still deemed proper and is therefore made FINAL.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06 January 2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/346,853, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior-filed application does not provide adequate support to recite “a non-cyclic polyamine which comprises secondary amino groups” in claims 2 and 10.
The prior-filed application does not provide adequate support to recite “the abrasion resistant additive is present in the composition in an amount ranging from 0.25 to 9 percent by weight, based on the total solids weight of the composition” in claims 3 and 11.
The prior-filed application does not provide adequate support to recite “the reaction product of an epoxy resin and a polythiol” in claim 18.
The prior-filed application does not provide adequate support to recite “wherein the adhesive layer comprises an adhesion promoter comprising…zirconate” in claim 19.
The prior-filed application does not provide adequate support to recite “wherein said rubber replacement article is prepared by 3D-printing the article by forming at least one portion or cross-sectional layer of the article by depositing at least two co-reactive components onto a substrate until the article is fully formed, wherein a first co-reactive component comprises the isocyanate-functional prepolymer (a) and a second co-reactive component comprises the curing agent (b)” in claim 20.
Therefore, claims 2-3, 10-11, and 18-20 are not entitled to the earlier filing date and thus have a filing date of 04 February 2019.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:
Claim 5, lines 1-2: “wherein isocyanate-functional” should read “wherein the isocyanate-functional”.
Claim 13, lines 1-2: “wherein isocyanate-functional” should read “wherein the isocyanate-functional”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 9, it is unclear what is meant by “the rubber replacement article comprises a footwear component”. Does it mean that the rubber replacement article is used in footwear? Does it mean there is an additional layer comprising footwear? Clarification is respectfully requested.
With respect to claim 19, the claim recites the limitation “an adhesion promoter comprising an organic titanate or zirconate”. It is unclear if this intends to mean that adhesion promoter comprises an organic titanate or broadly any zirconate, or either organic titanate or organic zirconate. Clarification is respectfully requested. The claim has been interpreted as if it recites “organic titanate or organic zirconate”.
Claims 10-18 are rejected due to their dependency on claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 15, and 17 of U.S. Patent No. 10,240,064 B2, hereinafter “’064”. Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 1, ‘064 discloses a footwear component prepared from a curable composition comprising: (a) an isocyanate-functional prepolymer comprising (i) a reaction product of a polyisocyanate and a polyamine having primary and/or secondary amino groups; and/or (ii) a reaction product of a polyisocyanate and a polyol; (b) a curing agent comprising a mixture of polyamines, wherein at least one polyamine in the curing agent has an amine equivalent weight of 125 to 250; and (c) an abrasion resistant additive comprising organic particles, wherein the organic particles demonstrate a volume average particle size 5 to 7.5 microns (Claim 13), which overlaps with that presently claimed.
 It is noted that the present claims are drawn to a “rubber replacement article” while the patented claim is drawn to a “footwear component”. However, it is clear that the “footwear component” of the patented claim would fall within the broad “rubber replacement article” of the present claims.
Further, it is noted that the patented claims also require an isocyanate-functional prepolymer having a weight average molecular weight of 4,000 to 15,000 and abrasion resistant additive additionally comprising inorganic particles, while the present claims are silent with respect to these limitations. However, it would have been obvious to one of ordinary skill in the art that the footwear component of the patented claim would fall within the broad rubber replacement article of the present claims.
With respect to claim 8, ‘064 discloses the organic particles comprise polyethylene, polypropylene, and/or saturated, linear primary alcohols with an average carbon chain length of C20 to C50 (Claim 15).
It is noted that the patented claims also require inorganic particles comprising untreated alumina, while the present claims are silent with respect to this limitation. However, it would have been obvious to one of ordinary skill in the art that the specific footwear component of the patented claim would fall within the broad rubber replacement article of the present claims.
With respect to claim 9, ‘064 discloses a footwear component (Claim 13).
With respect to claim 17, ‘064 discloses the footwear component, i.e. rubber replacement article, demonstrates a dry film thickness of 25.4 to 254 microns (Claim 17).
It is noted that the patented claim also requires a weight ratio of organic to inorganic particles in the abrasion resistant additive to be at least 40:10, while the present claims are silent with respect to this limitation. However, it would have been obvious to one of ordinary skill in the art that the specific footwear component of the patented claim would fall within the broad rubber replacement article of the present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chasser et al. (US 2009/0092811 A1, “Chasser”) and the evidence provided by Covestro (Desmophen ® NH 1220).
With respect to claims 1-2 and 7-8, Chasser discloses a coating layer comprising a film forming resin and an additive dispersed throughout the film forming resin ([0004]). Chasser further discloses the film forming resin comprises a polyurea and/or a polyurethane ([0005]); polyureas are formed by reacting amines and isocyanates, and polyurethanes are formed by reacting a polyol with isocyanates ([0006]). Chasser additionally discloses the polyamines used include primary and secondary amines and mixtures thereof ([0015]), i.e. amines having primary and/or secondary amino groups. Thus, Chasser discloses the film forming resin comprises an isocyanate-functional prepolymer comprising a reaction product of a polyisocyanate and a polyamine having primary and/or secondary amino groups and/or a reaction product of a polyisocyanate and a polyol. Chasser further discloses that other amines are present in the composition, including polyamines such as DESMOPHEN NH1220 and other polyamines in combination ([0018]), i.e. a mixture of polyamines. While there is no explicit disclosure that DESMOPHEN NH1220 and the mixture of amines are a curing agent, given that DESMOPHEN NH1220 is noted as a non-cyclic polyamine comprising secondary amino groups in the instant specification (see [0024-0025]), then the mixture of polyamines and DESMOPHEN NH1220 would necessarily inherently be a curing agent. As further evidenced by Covestro, DESMOPHEN NH1220 has an amine value, of 240-248 and equivalent weight of approximately 234 (Covestro, page 1, “Characteristic data”, “Amine value” and “Other data Property” “Equivalent weight”), which falls within the range presently claimed. Chasser additionally discloses the use of thermoplastic additives such as polyethylene and/or polypropylene beads having an average particle size of 1 µm or greater ([0025]); although there is no explicit disclosure of the volume average particle size being at least 5 microns, given the broad particle size range disclosed by Chasser, then there would necessarily be overlap of the volume particle size. While there is no explicit disclosure that the polyethylene and/or polypropylene beads are abrasion resistant additives, given that they are identical to that of the present invention (see instant specification, [0033]), then they would necessarily inherently be abrasion resistant additives as claimed. Further, while there is no explicit disclosure that the polyethylene and/or polypropylene beads are chemically inert, untreated, and uncoated particles, given that they are identical to that of the present invention (see instant specification, [0033]), then they would necessarily inherently be chemically inert, untreated, and uncoated particles as claimed. Lastly, while there is no explicit disclosure from Chasser that the coating layer is a rubber replacement article, given that Chasser discloses an identical layer as that of the present invention, then it would necessarily inherently be a rubber replacement article as claimed.
In light of the overlap between the claimed rubber replacement article and that disclosed by Chasser, it would have been obvious to one of ordinary skill in the art to use a rubber replacement article that is both disclosed by Chasser and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claims 4-5, Chasser discloses the isocyanates, i.e. polyisocyanates, include isophorone diisocyanate (IPDI), cyclohexylene diisocyanate, 4,4’-methylenedicyclohexyl diisocyanate (H12MDI), 1,4-tetramethylene diisocyanate, 1,5-pentamethylene diisocyanate, 1,6-hexamethylene diisocyanate (HDMI), 1,7-heptamethylene diisocyanate, 2,2,4- and 2,4,4-trimethylhexamethylene diisocyanate, 1,10-decamethylene diisocyanate, and 2-methyl-1,5-pentamethylene diisocyanate, and mixtures thereof ([0009]). While there is no explicit disclosure that these polyisocyanates are aliphatic, given that they are identical to those of the present invention (see instant specification, [0015]), then they would necessarily inherently be aliphatic. Further, while there is no explicit disclosure that the isocyanates, i.e. isocyanate-functional prepolymer, has an isocyanate equivalent weight greater than 300, given that Chasser discloses identical components as that of the present invention, then they would necessarily inherently have an isocyanate equivalent weight greater than 300.
With respect to claim 20, although Chasser does not disclose wherein the rubber replacement article is prepared by 3D-printing the article, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Chasser meets the requirements of the claimed structure, Chasser clearly meets the requirements of the present claims.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chasser et al. (US 2009/0092811 A1, “Chasser”) and the evidence provided by Covestro (Desmophen ® NH 1220) as applied to claim 1 above, and further in view of Uchimi et al. (JP 2008-040000 A, “Uchimi”) or Yakulis, Jr., et al. (US 2014/0331520 A1, “’520”). It is noted that the teachings of Uchimi are based off a machine translation of the reference included with this action.
With respect to claim 3, while Chasser discloses abrasion resistant additives, Chasser does not disclose wherein the abrasion additive resistant is present in the composition in an amount ranging from 0.25 to 9 percent by weight, based on the total solids weight of the composition.
Uchimi teaches a cleaning blade made from a urethane elastomer having organic particles dispersed in the cleaning blade to improve the elastic modulus ([0040]), and teaches the total content of organic and inorganic particles in the cleaning blade is 1-50% by weight, and the weight ratio of the organic particles to inorganic particles is 1/5 to 5/1 ([0059]). Thus, the amount of organic particles is from 0.167% (organic content + inorganic content = 1%; organic content + 5* organic content = 1%; 6*organic content = 1%; organic content = 1%/6; organic content = 0.167%),  to 41.667% (organic content + inorganic content = 50%; organic content + 1/5*organic content = 50%; 6/5*organic content = 50%; organic content = 50%*5/6; organic content = 41.667%) by weight, which overlaps with that presently claimed. While there is no explicit teaching that this is based on the total solids weight of the composition, it is the examiner’s position that given the broad range, there would be significant overlap with the content based on the total solids weight of the composition.
Chasser and Uchimi are analogous inventions in the field of polyurethanes containing organic particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of organic particles in the polyurethane of Chasser to be from 0.25 to 9% by weight as taught by Uchimi in order to improve the elastic modulus of the polyurethane (Uchimi, [0040]).
Alternatively, ‘520 teaches polyurea compositions used for footwear that contain some sort of particulate filler, including organic filler ([0073]). ‘520 further teaches the filler has any form, including particles having a size of 0.01 µm to 1000 µm and provide polyureas improved traction, durability, and/or wear resistance ([0074]).
Chasser and ‘520 are analogous inventions in the field of polyureas containing organic filler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurea of Chasser to include organic filler present in any amount, including that presently claimed, as taught by ‘520 in order to provide a polyurea having improved traction, durability, and wear resistance (‘520, [0074]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chasser et al. (US 2009/0092811 A1, “Chasser”) and the evidence provided by Covestro (Desmophen ® NH 1220) as applied to claim 1 above, and further in view of Millero, Jr., et al. (US 2012/0130039 A1, “Millero”).
With respect to claim 6, Chasser does not disclose wherein the curing agent comprises 5 to 50 percent by weight of an aliphatic polyamine having an amine equivalent weight of 125 to 250, and 50 to 95 percent by weight of an aliphatic polyamine having an amine equivalent weight of 900 to 2,500.
Millero teaches curable compositions that form polyureas ([0001]) which contain a curing agent comprising a mixture of polyamines which provide hardness to the cured composition ([0028]). Millero further teaches the curing agent comprises 5 to 50 percent by weight of an aliphatic polyamine having an amine equivalent weight of 125 to 250, and 50 to 95 percent by weight of an aliphatic polyamine having an amine equivalent weight of 900 to 2500 ([0032]).
Chasser and Millero are analogous inventions in the field of polyurea curable coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyamine curing agent of Chasser to be the mixture of polyamines as taught by Millero in order to provide hardness to the cured composition (Millero, [0028]).
Claims 9-10, 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chasser et al. (US 2009/0092811 A1, “Chasser”) and the evidence provided by Covestro (Desmophen ® NH 1220) as applied to claim 1 above, and further in view of Yakulis et al. (US 2010/0076143 A1, “Yakulis”).
With respect to claim 9, Chasser does not disclose wherein the coating layer comprises a footwear component.
Yakulis teaches a coating composition comprising polyurea and polyurethane ([0017]) and is applied to footwear ([0011]) and teaches that outsoles are often made from rubber ([0008]).
Chasser and Yakulis are analogous inventions in the field of polyurea and polyurethane coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compressible coating layer, i.e. rubber replacement article, of Chasser in footwear as taught by Yakulis.
With respect to claim 10, Chasser discloses that other amines are present in the composition, including polyamines such as DESMOPHEN NH1220 and other polyamines in combination ([0018]), i.e. a mixture of polyamines. While there is no explicit disclosure that DESMOPHEN NH1220 and the mixture of amines are a curing agent, given that DESMOPHEN NH1220 is noted as a non-cyclic polyamine comprising secondary amino groups in the instant specification (see [0024-0025]), then the mixture of polyamines and DESMOPHEN NH1220 would necessarily inherently be a curing agent. As further evidenced by Covestro, DESMOPHEN NH1220 has an amine value, of 240-248 and equivalent weight of approximately 234 (Covestro, page 1, “Characteristic data”, “Amine value” and “Other data Property” “Equivalent weight”),, which falls within the range presently claimed.
With respect to claims 12-13, Chasser discloses the isocyanates, i.e. polyisocyanates, include isophorone diisocyanate (IPDI), cyclohexylene diisocyanate, 4,4’-methylenedicyclohexyl diisocyanate (H12MDI), 1,4-tetramethylene diisocyanate, 1,5-pentamethylene diisocyanate, 1,6-hexamethylene diisocyanate (HDMI), 1,7-heptamethylene diisocyanate, 2,2,4- and 2,4,4-trimethylhexamethylene diisocyanate, 1,10-decamethylene diisocyanate, and 2-methyl-1,5-pentamethylene diisocyanate, and mixtures thereof ([0009]). While there is no explicit disclosure that these polyisocyanates are aliphatic, given that they are identical to those of the present invention (see instant specification, [0015]), then they would necessarily inherently be aliphatic. Further, while there is no explicit disclosure that the isocyanates, i.e. isocyanate-functional prepolymer, has an isocyanate equivalent weight greater than 300, given that Chasser discloses identical components as that of the present invention, then they would necessarily inherently have an isocyanate equivalent weight greater than 300.
With respect to claims 15-16, Chasser discloses the use of thermoplastic additives such as polyethylene and/or polypropylene beads having an average particle size of 1 µm or greater ([0025]); although there is no explicit disclosure of the volume average particle size being at least 5 microns, given the broad particle size range disclosed by Chasser, then there would necessarily be overlap of the volume particle size. While there is no explicit disclosure that the polyethylene and/or polypropylene beads are abrasion resistant additives, given that they are identical to that of the present invention (see instant specification, [0033]), then they would necessarily inherently be abrasion resistant additives as claimed. Further, while there is no explicit disclosure that the polyethylene and/or polypropylene beads are chemically inert, untreated, and uncoated particles, given that they are identical to that of the present invention (see instant specification, [0033]), then they would necessarily inherently be chemically inert, untreated, and uncoated particles as claimed.
With respect to claim 17, Chasser discloses the coating layer demonstrates a dry film thickness of 8 mils (203.2 µm) or greater ([0004]), which overlaps with that presently claimed.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chasser et al. (US 2009/0092811 A1, “Chasser”) and the evidence provided by Covestro (Desmophen ® NH 1220) in view of Yakulis et al. (US 2010/0076143 A1, “Yakulis”), as applied to claim 9 above, and further in view of Uchimi et al. (JP 2008-040000 A, “Uchimi”) or Yakulis, Jr., et al. (US 2014/0331520 A1, “’520”). It is noted that the teachings of Uchimi are based off a machine translation of the reference included with this action.
With respect to claim 11, while Chasser in view of Yakulis teaches a footwear component containing abrasion resistant additive, Chasser in view of Yakulis does not teach wherein the abrasion resistant additive is present in an amount ranging from 0.25 to 9 percent by weight, based on the total solids weight of the composition.
Uchimi teaches a cleaning blade made from a urethane elastomer having organic particles dispersed in the cleaning blade to improve the elastic modulus ([0040]), and teaches the total content of organic and inorganic particles in the cleaning blade is 1-50% by weight, and the weight ratio of the organic particles to inorganic particles is 1/5 to 5/1 ([0059]). Thus, the amount of organic particles is from 0.167% (organic content + inorganic content = 1%; organic content + 5* organic content = 1%; 6*organic content = 1%; organic content = 1%/6; organic content = 0.167%),  to 41.667% (organic content + inorganic content = 50%; organic content + 1/5*organic content = 50%; 6/5*organic content = 50%; organic content = 50%*5/6; organic content = 41.667%) by weight, which overlaps with that presently claimed. While there is no explicit teaching that this is based on the total solids weight of the composition, it is the examiner’s position that given the broad range, there would be significant overlap with the content based on the total solids weight of the composition.
Chasser in view of Yakulis and Uchimi are analogous inventions in the field of polyurethanes containing organic particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of organic particles in the polyurethane of Chasser in view of Yakulis to be from 0.25 to 9% by weight as taught by Uchimi in order to improve the elastic modulus of the polyurethane (Uchimi, [0040]).
Alternatively, ‘520 teaches polyurea compositions used for footwear that contain some sort of particulate filler, including organic filler ([0073]). ‘520 further teaches the filler has any form, including particles having a size of 0.01 µm to 1000 µm and provide polyureas improved traction, durability, and/or wear resistance ([0074]).
Chasser in view of Yakulis and ‘520 are analogous inventions in the field of polyureas containing organic filler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurea of Chasser in view of Yakulis to include organic filler present in any amount, including that presently claimed, as taught by ‘520 in order to provide a footwear component made of polyurea having improved traction, durability, and wear resistance (‘520, [0074]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chasser et al. (US 2009/0092811 A1, “Chasser”) and the evidence provided by Covestro (Desmophen ® NH 1220) in view of Yakulis et al. (US 2010/0076143 A1, “Yakulis”), as applied to claim 9 above, and further in view of Millero, Jr., et al. (US 2012/0130039 A1, “Millero”).
With respect to claim 14, Chasser in view of Yakulis does not teach wherein the curing agent comprises 5 to 50 percent by weight of an aliphatic polyamine having an amine equivalent weight of 125 to 250, and 50 to 95 percent by weight of an aliphatic polyamine having an amine equivalent weight of 900 to 2,500.
Millero teaches curable compositions that form polyureas ([0001]) which contain a curing agent comprising a mixture of polyamines which provide hardness to the cured composition ([0028]). Millero further teaches the curing agent comprises 5 to 50 percent by weight of an aliphatic polyamine having an amine equivalent weight of 125 to 250, and 50 to 95 percent by weight of an aliphatic polyamine having an amine equivalent weight of 900 to 2500 ([0032]).
Chasser in view of Yakulis and Millero are analogous inventions in the field of polyurea curable coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyamine curing agent of Chasser in view of Yakulis to be the mixture of polyamines as taught by Millero in order to provide hardness to the cured composition (Millero, [0028]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chasser et al. (US 2009/0092811 A1, “Chasser”) and the evidence provided by Covestro (Desmophen ® NH 1220) in view of Yakulis et al. (US 2010/0076143 A1, “Yakulis”), as applied to claim 9 above, and further in view of Lai (CN 107474764 A) and the evidence provided by Elshereski et al. (Review of titanate coupling agents and their application for dental composite fabrication, “Elshereski”). It is noted that the teachings of Lai are based off a machine translation of the reference included with this action.
With respect to claims 18-19, Chasser in view of Yakulis teaches the rubber replacement article is used as part of the sole of a footwear component (Yakulis, [0076]), but does not teach wherein the rubber replacement further comprises an adhesive layer applied to at least one surface of the footwear component, wherein the adhesive layer comprises an adhesion promoter, wherein the adhesion promoter comprises organic titanate.
Lai teaches an adhesive used to connect shoe soles and shoe uppers ([0010]), i.e. the soles of footwear to the uppers of footwear. Lai further teaches the adhesive contains titanate coupling agent ([0011]), i.e. titanate adhesion promoter. While there is no explicit teaching that the titanate adhesion promoter is an organic titanate, as evidenced by Elshereski, “Titanate coupling agents (TCAs) are organometallic interface chemicals that contain titanium. These compounds are usually employed in the polymer industry to strengthen polymeric composites by improving the affinity of the particles to the matrix” (Elshereski, page 1, “Introduction”, last paragraph of column 1 – top of column 2). Thus, the titanate coupling agent, i.e. titanate adhesion promoter, of Lai is an organic titanate adhesion promoter.
Chasser in view of Yakulis and Lai are analogous inventions in the field of footwear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footwear component of Chasser in view of Yakulis to be attached to other layers of a footwear component using an adhesive layer containing organic titanate adhesion promoter as taught by Lai in order to connect shoe soles and shoe uppers (Lai, [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN A RICE/Examiner, Art Unit 1787  
                                                                                                                                                                                                      
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787